  Exhibit 10A  

FIFTH AMENDMENT TO
REVOLVING CREDIT AND
SECURITY AGREEMENT

                THIS FIFTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
 (this “Fifth Amendment”) executed and delivered as of August 3, 2007 by and
between WACHOVIA BANK, NATIONAL ASSOCIATION (“Bank”), and among AUTOINFO, INC.,
a Delaware corporation, SUNTECK TRANSPORT CO., INC., a Florida corporation and
SUNTECK TRANSPORT CARRIERS, INC. F/K/A SUNTECK TRANSPORT & LOGISTICS, INC., a
Florida corporation (collectively, the “Borrower”).

RECITALS:

                A.            On May 23, 2003, Borrower and Bank, executed and
delivered that certain Revolving Credit and Security Agreement (the “Credit
Agreement”) under the terms of which Bank provided a line of credit to Borrower
in the amount of $1,500,000.

                B.            On June 29, 2004, Borrower and Bank, executed and
delivered that certain First Amendment to Revolving Credit and Security
Agreement (the “First Amendment”) which increased the Maximum Loan Amount to
$2,500,000, extended the facility and amended certain other terms of the Credit
Agreement.

                C.            On July 3, 2005, Borrower and Bank, executed and
delivered that certain Second Amendment to Revolving Credit and Security
Agreement (the “Second Amendment”) which modified the reporting requirements and
amended certain other terms of the Credit Agreement as amended by the First
Amendment.

                D.             On September 23, 2006, Borrower and Bank,
executed and delivered that certain Third Amendment to Revolving Credit and
Security Agreement (the “Third Amendment”) which increased the Maximum Loan
Amount to $4,000,000 and extended the facility and terms of the Credit Agreement
as amended by the First Amendment and further amended by the Second Amendment.

                E.             On April 25, 2007, Borrower and Bank, executed
and delivered that certain Fourth Amendment to Revolving Credit and Security
Agreement (the “Fourth Amendment”) which added certain standby letters of credit
terms to the Credit Agreement as amended by the First Amendment and further
amended by the Second Amendment and further amended by the Third Amendment.

                F.             The parties desire to make certain changes to the
terms of the Credit Agreement, as amended by the First Amendment, the Second
Amendment, the Third Amendment and the Fourth Amendment, as described herein.

                NOW, THEREFORE, in consideration of the agreements set forth
herein and other good and valuable consideration, the Bank and the Borrower
hereby agree as follows:

1.             Definitions. All capitalized terms used herein shall have the
same meanings as used in the Credit Agreement, unless otherwise defined in this
Fifth Amendment and the rules of construction set forth in the Credit Agreement
shall apply to this Fifth Amendment. Any reference herein to the Credit
Agreement shall mean the Credit Agreement as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, and this Fifth
Amendment.




1

--------------------------------------------------------------------------------




2.  Amendments.           (A)
Borrower. The definition of Borrower as noted in the first sentence of the first
paragraph of the Credit Agreement is hereby amended and restated to read as
follows:
     
“AUTOINFO, INC., a Delaware corporation, SUNTECK TRANSPORT CO., INC., a Florida
corporation and SUNTECK TRANSPORT CARRIERS, INC. F/K/A SUNTECK TRANSPORT &
LOGISTICS, INC., a Florida corporation (collectively, the “Borrower”),”
    (B)
Maximum Loan Amount. The definition of Maximum Loan Amount in Exhibit 1 to the
Credit Agreement is hereby amended and restated to read as follows:
     

   
“‘Maximum Loan Amount“ means Nine Million Dollars ($9,000,000).”
        (C)
Termination Date. The definition of Termination Date in Exhibit 1 to the Credit
Agreement is hereby amended and restated to read as follows:
 
“‘Termination Date“ means June 30, 2009 (unless extended in writing by Bank).”
  (D)
Borrowing Base. The definition of Borrowing Base in Exhibit 1 to the
Credit Agreement is hereby amended and restated to read as follows: 
 
“‘Borrowing Base” means at any time the sum of (i) up to eighty percent (80%) of
the total amount of Eligible Accounts, plus (ii) eighty percent (80%) of
Unbilled Deliveries, less the amount of any Reserves required by Bank.”
  (E)
Unbilled Deliveries. The definition of Unbilled Deliveries shall be added in
Exhibit 1 to the Credit Agreement to read as follows:
 
“‘Unbilled Deliveries“ means services that are provided to customers that are
completed but unbilled as of month end.”
  (F)
Eligible Accounts. The definition of Eligible Accounts in Exhibit 1 to the
Credit Agreement is hereby amended and restated to read as follows:
 
“‘Eligible Account” means all Accounts evidenced by an invoice (valued at the
face amount of such invoice, less maximum discounts, credits and allowances
which may be taken by Account Debtors on such Accounts, and net of any sales
tax, finance charges or late payment charges or included in the invoiced amount)
created or acquired by Borrower arising from the sale of Inventory and/or the
provision of certain services in Borrower’s ordinary course of business (as
approved by Bank) in which Bank has a first priority, perfected security
interest (subject only to Permitted Liens), but excluding (a) Accounts
outstanding for longer than sixty (60) days from the date of original invoice;
(b) all Accounts owed by an Account Debtor if more than fifty percent (50%) of
the Accounts owed by such Account Debtor to Borrower are deemed ineligible
hereunder; (c) Accounts owing from any Affiliate of Borrower;




2

--------------------------------------------------------------------------------




   
(d) Accounts owed by a creditor of Borrower to the extent of the amount of the
indebtedness of Borrower to such creditor; (e) Accounts which are in dispute or
subject to any counterclaim, contra-account or offset; (f) Accounts owing by any
Account Debtor which is not Solvent; (g) Accounts arising from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment or
similar basis or which is subject to repurchase, return, rejection,
repossession, loss or damage; (h) Accounts owed by an Account Debtor located
outside of the continental United States of America, except for Accounts owed by
an Account Debtor located in any province or territory of Canada, unless in
Bank’s sole and absolute discretion, such Account is supported by a letter of
credit or credit insurance assigned to Bank and which is issued by a financial
institution and in an amount which is acceptable to Bank in its sole and
absolute discretion; (i) Accounts owed by the United States of America or other
governmental or quasi-governmental unit, agency or subdivision unless Borrower
shall have complied with all applicable federal and state assignment of claims
laws, provided that Accounts of the Army Air Force Exchange Services (AAFES)
shall be eligible; (j) Accounts as to which the goods giving rise to the Account
have not been delivered to and accepted by the Account Debtor or the service
giving rise to the Account has not been completely performed or which do not
represent a final sale; (k) Accounts for which the total amounts owed thereunder
by an Account Debtor (together with its Affiliates) exceeds a credit limit
established by Bank in its sole and absolute discretion (to the extent of such
excess); (l) Accounts evidenced by a note or other instrument or chattel paper
or reduced to judgment; (m) Accounts for which the total of all Accounts from an
Account Debtor (together with the Affiliates of the Account Debtor) exceed ten
percent (10%) of the total Accounts of Borrower (twenty percent (20%) with
respect to MegaSys, Inc., unless a higher concentration limit is approved by
Bank in its sole and absolute discretion) (to the extent of such excess); (n)
Accounts which, by contract, subrogation, mechanics’ lien laws or otherwise, are
subject to claims by Borrower’s creditors or other third parties or which are
owed by Account Debtors as to whom any creditor of Borrower (including any
bonding company) has lien or retainage rights; (o) Accounts of the type
described in Exhibit 1.1B (if any) and any and all other Accounts the validity,
collectibility, or amount of which is determined in good faith by Borrower or
Bank to be doubtful; (p) Accounts owed by an Account Debtor which is located in
a jurisdiction where Borrower is required to qualify to transact business or to
file reports, unless Borrower has so qualified or filed; (q) Accounts owed by an
Account Debtor who disputes the liability therefor; (r) Accounts owed by an
Account Debtor that shall be the subject of any proceeding of the type described
in Section 8.1(e) or (f); and (s) any Account to the extent such account debtor
has an obligation to the Borrower under a promissory note or other contract
which represents a converted prior Account due from such account debtor to
Borrower, or (t) any other any other Account which Bank otherwise in its sole
and absolute discretion deems to be ineligible. No Account shall be an Eligible
Account if any representation, warranty or covenant herein relating thereto
shall be untrue, misleading or in default. Bank may determine, on a daily basis,
whether any Account constitutes an Eligible Account, and if an Eligible Account
subsequently becomes ineligible its ineligibility shall be immediate.”
        (G)
Borrowing Base Certificate. Section 5.6(a) of the Credit Agreement is hereby
amended and restated to read as follows:




3

--------------------------------------------------------------------------------




   
“(a) Periodic Borrowing Base Information. Within twenty (20) days of the end of
each month (or more frequently if required by Bank), a completed Borrowing Base
Certificate in such form as Bank shall require (a “Borrowing Base Certificate”).
Each Borrowing Base Certificate shall be certified by the chief financial
officer or president of Borrower to be accurate and complete and in compliance
with the terms of the Loan Documents. Bank shall accept the following form of
Borrowing Base Certificate until it notifies Borrower otherwise: (a) for months
which do not end on a calendar quarter end, Borrower shall deliver to Bank a
Borrowing Base Certificate in the form of the attached Exhibit “A”, which
includes an accounts receivable aging and inventory report and complete the
Borrowing Base Certificate using the following calculation: total of all
Eligible Accounts plus Unbilled Deliveries multiplied by 80%, less amount of any
Reserves required by Bank, and (b) for months ending on calendar quarter ends,
Borrower shall deliver to Bank a Borrowing Base Certificate in the form of the
attached Exhibit “B”, which includes (i) an accounts receivable report in a form
approved by the Bank (an “Accounts Receivable Report”) which shall include the
amount and age of each Account, the name and mailing address of each Account
Debtor, a detailing of all credits due such Account Debtor by Borrower stated in
the number of days which have elapsed since the date each such credit was issued
by Borrower, and such other information as Bank may require in order to verify
the Eligible Accounts, all in reasonable detail and in form acceptable to Bank,
(ii) a report reconciling (x) the Accounts of Borrower as set forth on the
Accounts Receivable Report attached to the Borrowing Base Certificate to (y) the
aggregate Accounts set forth in the financial statements delivered to Bank
pursuant to Section 5.6(b) (which shall be based upon Borrower’s general
ledger).”
    (H)
Unbilled Deliveries Report. A new subsection (i) shall be added to Section 5.6
of the Credit Agreement titled “Financial Information” and shall read as
follows:
     
“(i)          Unbilled Deliveries Report. Within twenty (20) days of the end of
each month (or more frequently if required by Bank, Borrower shall deliver to
Bank an Unbilled Deliveries Report (using the definition for Unbilled Deliveries
set forth in Exhibit 1) in reasonable detail and in form acceptable to Bank.”
    (I)
Standby Letters of Credit. The first sentence of Section 2.10(a) of the Credit
Agreement is hereby amended and restated to read as follows:
     
“At its discretion, Bank may from time to time issue, extend or renew standby
letters of credit for the account of Borrower or its Subsidiaries up to a
maximum aggregate amount of $1,000,000.”

 

3.           Effectiveness. The effectiveness of this Fifth Amendment shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 3:

 

  a.
Delivery of Documents.  The Bank shall have received counterparts of the
following documents executed by the Borrower and dated as of the date hereof:

        (i)

this Fifth Amendment;

        (ii)
that certain Fourth Renewal Revolving Promissory Note dated of even date
herewith; and




4

--------------------------------------------------------------------------------




  (iii)
such documents, certificates, affidavits and acknowledgments as may be
reasonably required by the Bank to consummate the transaction contemplated by
this Fifth Amendment.

    b.
Other Conditions Precedent. Borrower shall pay all of Banks reasonable
attorneys’ fees and costs incurred in connection with the transaction
contemplated by this Fifth Amendment. Borrower shall pay to Bank that certain
commitment fee in the amount of $12,500.00.

 

4.           No Event of Default/Representations and Warranties.  The Borrower
certifies to the Bank that Borrower has kept, observed, performed and fulfilled
each and every covenant, provision and condition of the Credit Agreement and
each other Loan Document to which Borrower is a party on its part to be
performed and that no Event of Default has occurred with respect to Borrower
under the Credit Agreement or any other Loan Document to which Borrower is a
party. The Borrower further certifies to Bank that, both immediately before and
after giving effect to this Fifth Amendment, the representations and warranties
set forth in Article 4 of the Credit Agreement with respect to the Borrower, are
true and correct in all material respects on and as of the date of this Fifth
Amendment.

5.           Credit Agreement Confirmed. This Fifth Amendment shall be deemed to
be an amendment to the Credit Agreement, and the Credit Agreement, as amended
hereby, is hereby ratified, approved and confirmed in each and every respect.

6.           Miscellaneous.

              a.             Invalidity. In the event that any one or more of
the provisions contained in this Fifth Amendment shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Fifth Amendment.

              b.             Counterparts. This Fifth Amendment may be executed
in several counterparts, and it shall not be necessary that the signatures of
all parties hereto be contained on any one counterpart hereof; each counterpart
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

              c.             Reference. From and after the effective date
hereof, all references to the Credit Agreement shall be deemed to be references
to the Credit Agreement as amended by this Fifth Amendment.

              d.             Governing Law. This Fifth Amendment shall be
governed by and interpreted and enforced in accordance with the laws of the
State of Florida.

[Signature page to follow]




5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the date first above written.
 

  “BANK”         Wachovia Bank, National Association         By:        /s/
Robin B. Henderson    

--------------------------------------------------------------------------------

  Name:  Robin B. Henderson   Title:  Senior Vice President         “BORROWER”  
      AutoInfo, Inc.         By:        /s/ Harry M. Wachtel    

--------------------------------------------------------------------------------

  Name: Harry M. Wachtel   Title: President         Sunteck Transport Co., Inc.
        By:        /s/ Harry M. Wachtel    

--------------------------------------------------------------------------------

  Name: Harry M. Wachtel   Title: President         Sunteck Transport Carriers,
Inc.
f/k/a Sunteck Transport & Logistics, Inc.         By:        /s/ Harry M.
Wachtel    

--------------------------------------------------------------------------------

  Name: Harry M. Wachtel   Title: President




6

--------------------------------------------------------------------------------